DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Capria on 7/18/22.
The application has been amended as follows: 
	Claim 13, delete lines 2-6 and insert ----

a continuous wax phase comprising at least one wax; and
2%-10% of a volatile silicone oil; and
 1%-10% of a water-in-oil emulsifying system,
 wherein the water-in-oil emulsifying system comprises: a sucrose ester-based emulsifier selected from the group consisting of sucrose laurate, sucrose stearate, sucrose distearate, sucrose polystearate, and combinations thereof, and 
a polyglyceryl fatty acid ester-based emulsifier selected from the group consisting of a polyglyceryl-5 dioleate, polyglyceryl-10 diisostearate, polyglyceryl-6 distearate, and combinations thereof; and
a discontinuous aqueous phase comprising water and 8%-25% film former, wherein the film former is a mixture of polyurethane 35 and styrene/acrylates/ammonium methacrylate copolymer ----.
Claim 21, delete lines 2-8 and insert ----
a solid-form preparation, wherein the solid-form preparation comprises
 a continuous wax phase comprising at least one wax; and 
2%-10% of a volatile silicone oil; and 
1%-10% of a water-in-oil emulsifying system,
 wherein the water-in-oil emulsifying system comprises: a sucrose ester-based emulsifier selected from the group consisting of sucrose laurate, sucrose stearate, sucrose distearate, sucrose polystearate, and combinations thereof, and 
a polyglyceryl fatty acid ester-based emulsifier selected from the group consisting of a polyglyceryl-5 dioleate, polyglyceryl-10 diisostearate, polyglyceryl-6 distearate, and combinations thereof; and
a discontinuous aqueous phase comprising water and 8%-25% film former, wherein the film former is a mixture of polyurethane 35 and styrene/acrylates/ammonium methacrylate copolymer ----.
Cancel claims 1, 4-12, 14-20 and 23-25.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the art cited on PTO-892 or PTO-1449 disclose or suggest the claimed wax preparation as amended drawn to claim 13 or a pencil lead for pencil as amended drawn to claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619